DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2019, 10/09/2020, 12/08/2020, and 6/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al., (US 2020/0067193), hereinafter Zhinong.

 	Regarding claim 1 Zhinong discloses an antenna device comprising: a conductive patch antenna element (Fig. 3, at 40); a conductive feed line (Fig. 3, at 24), wherein the conductive feed line and the conductive patch antenna element are separated by one or more first dielectric layers (Fig. 3, at 16; see also paragraph 0044 “the substrates 14, 16 are made from dielectric material”); and a ground plane (Fig. 3, at 18).

	Zhinong teaches wherein the ground plane is separated from the conductive feed line by a spacer structure defining one or more walls of a cavity between the conductive feed line and the ground plane and including one or more second dielectric layers (see paragraph 0038 “In one embodiment in which the first and second substrates 14, 16 are part of a multilayer PCB, the antenna cavity 36 is also a physical cavity in the multilayer PCB formed by removing part of the multilayer PCB”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Zhinong regarding spacer structures used with antennas in order that the antenna may have compact size and good bandwidth (Zhinong, paragraph 0004).



    PNG
    media_image1.png
    348
    734
    media_image1.png
    Greyscale



 	Zhinong discloses in an alternate embodiment the antenna device of claim 1, further comprising one or more additional conductive patch antenna elements (Fig. 13, at 12a – 12d) separated from the conductive feed line by the one or more first dielectric layers (Fig. 3, at 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Zhinong regarding antenna arrays in order that the RF signals have relative phasing to direct or steer a resultant emission pattern for beam scanning or sweeping applications (Zhinong, paragraph 0054) and so that the performance may be enhanced by using multiple antennas in an array (Zhinong, paragraph 0003).

 	Regarding claim 3 does not discloses in a single embodiment a second conductive patch antenna element; and a second conductive feed line, wherein the one or more first dielectric layers separate the second conductive patch antenna element and the second conductive feed line, wherein the cavity extends between the second conductive feed line and the ground plane.
 	Zhinong discloses in an alternate embodiment the antenna device of claim 1, further comprising: a second conductive patch antenna element (Fig. 13, at 12a – 12d); and a second conductive feed line (Fig. 13, at 12a – 12d each patch antenna shows a feed line), wherein the one or more first dielectric layers separate the second conductive patch antenna element and the second conductive feed line, wherein the cavity extends between the second conductive feed line and the ground plane (Fig. 3, at 16 separates the patch antennas 12 from cavity 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Zhinong 

 	Regarding claim 7 Zhinong further discloses the antenna device of claim 1, further comprising gas disposed within the cavity (paragraph 0037 “filled with air”).

 	Regarding claim 8 Zhinong further discloses the antenna device of claim 7, wherein the gas is air (paragraph 0037 “filled with air”).

 	Regarding claim 12 Zhinong discloses a method of forming an antenna device (Fig. 3, at 12), the method comprising: forming a conductive patch antenna element (Fig. 3, at 40) on a first dielectric layer (Fig. 3, at 16); forming a conductive feed line (Fig. 3, at 24) on the first dielectric layer or on a second dielectric layer (Fig. 3, at 14; paragraph 0044). 
Zhinong does not explicitly discloses in one embodiment forming one or more walls defining a cavity in a third dielectric layer; and forming a stack such that a first spacer structure separates the conductive patch antenna element and the conductive feed line and a second spacer structure separates the conductive feed line and the ground plane, wherein the first spacer structure includes the first dielectric layer, the second dielectric layer, or both, and wherein the second spacer structure includes the third dielectric layer.
Zhinong teaches forming one or more walls defining a cavity paragraph 0038) in a third dielectric layer (paragraph 0038); and forming a stack such that a first spacer structure (Fig. 3, at 16) separates the conductive patch antenna element and the conductive feed line and a second spacer structure (Fig. 3, at 14) separates the conductive feed line and the ground plane, wherein the first spacer structure includes see paragraph 0038: “In one embodiment in which the first and second substrates 14, 16 are part of a multilayer PCB, the antenna cavity 36 is also a physical cavity in the multilayer PCB formed by removing part of the multilayer PCB. For instance, a portion of a third substrate (not shown) that is interposed between the first and second substrates 14, 16 may be removed by a process such as drilling, machining or etching. In this case, remaining portions of the third substrate provide mechanical support to the second substrate 16”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Zhinong regarding spacer structures used with antennas in order that the antenna may have compact size and good bandwidth (Zhinong, paragraph 0004).

 	Claims 4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong as applied to claims 3 and 12 above, and further in view of Zaghloul, (US 5,005,019), hereinafter Zaghloul.

 	Regarding claim 4 Zhinong does not discloses the antenna device of claim 3, further comprising a power divider structure connecting the conductive feed line and the second conductive feed line to a third conductive feed line.
 	Zaghloul discloses a power divider structure (Fig. 15b, at “power dividing network”) connecting the conductive feed line and the second conductive feed line to a third conductive feed line (Fig. 15b, at “power dividing network” shows three feed lines).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Zaghloul 

 	Regarding claim 15 Zhinong further discloses the method of claim 12, wherein the conductive feed line is formed by subtractively patterning a conductive material on the second dielectric layer (paragraph 0038 “…a process such as drilling, machining or etching”).  
 	Zhinong does not discloses plurality of traces interconnected by one or more power divider structures.
 	Zaghloul discloses a plurality of traces interconnected by one or more power divider structures (Fig. 15b).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multilayer PCB antenna disclosed by Zhinong in accordance with the teaching of Zaghloul regarding power divider networks for antennas in order to allow larger arrays of such elements to exhibit higher efficiency over a wide bandwidth (Zaghloul, column 7, line 64 – column 8, line 2).

 	Regarding claim 16 Zhinong does not disclose the method of claim 12, wherein the conductive feed line is formed by adding a conductive material to a surface of the second dielectric layer to define a plurality of traces interconnected by one or more power divider structures.
	Zaghloul discloses wherein the conductive feed line is formed by adding a conductive material (Zaghloul, column 9, line 6 “printed –circuit antenna”) to a surface of the second dielectric layer to define a plurality of traces interconnected by one or more power divider structures (Fig. 15b, at “power dividing network”).
.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong as applied to claims 1 and 12 - respectively - above, and further in view of Iwasaki, (US 5,287,116), hereinafter Iwasaki.

 	Regarding claim 5 Zhinong does not disclose the antenna device of claim 1, wherein the conductive patch antenna element comprises a slotted circular metal member.
 	Iwasaki discloses wherein the conductive patch antenna element comprises a slotted circular metal member (Fig. 5, at 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Iwasaki regarding slotted circular metal members for antennas in order to provide a microstrip antenna which is simple, small, and light (Iwasaki, column 3, lines 22-25).

 	Regarding claim 13 Zhinong further discloses the method of claim 12, wherein the conductive patch antenna element is formed by subtractively patterning a conductive material on the first dielectric layer to define a slotted circular member (see paragraph 0038 “may be removed by a process such as drilling, machining or etching”).

 	Iwasaki discloses a slotted circular metal member (Fig. 5, at 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Iwasaki regarding slotted circular metal members for antennas in order to provide a microstrip antenna which is simple, small, and light (Iwasaki, column 3, lines 22-25).

Claims 6, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong as applied to claims 1 and 12 above, and further in view of Hashimoto, (US 2017/0054217), hereinafter Hashimoto.

 	Regarding claim 6 Zhinong does not disclose the antenna device of claim 1, wherein the conductive feed line has a first width along a direction parallel to a surface of the ground plane, wherein opposing walls of the cavity are separated by a second width in the direction parallel to the surface of the ground plane, and wherein the second width is greater than the first width.
	Hashimoto discloses wherein the conductive feed line has a first width along a direction parallel to a surface of the ground plane (Fig. 8, at 204), wherein opposing walls of the cavity are separated by a second width in the direction parallel to the surface of the ground plane, and wherein the second width is greater than the first width (Fig. 8, at 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Hashimoto regarding antennas that use slots with widths greater than the feed line widths in order to have an antenna device with high efficiency and the reliability of suppressing effect of the parallel-plate mode propagation can be improved (Hashimoto, paragraph 0094).

 	Regarding claim 9 Zhinong does not disclose the antenna device of claim 1, further comprising one or more first adhesive layers attached to the one or more first dielectric layers and one or more second adhesive layers attached to one or more second dielectric layers to form the spacer structure.
Hashimoto discloses one or more first adhesive layers (Fig. 3, at 122) attached to the one or more first dielectric layers (Fig. 3, at 112) and one or more second adhesive layers (Fig. 3, at 124) attached to one or more second dielectric layers (Fig. 3, at 114) to form the spacer structure (Fig. 3, at 110).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Hashimoto regarding antennas that use adhesives in order to improve the reliability of the antenna (Hashimoto, paragraph 0067) and achieving a planar antenna with high efficiency (Hashimoto, paragraph 0066).

 	Regarding claim 17 Zhinong does not disclose the method of claim 12, wherein forming the stack includes: aligning structures of two or more dielectric layers; and adhering the two or more dielectric layers to one another.
 	Hashimoto discloses wherein forming the stack includes: aligning structures of two or more dielectric layers (Fig. 3, at 112 and 114); and adhering the two or more dielectric layers to one another (Fig. 3, at 122).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Hashimoto regarding antennas that use adhesives in order to improve the reliability of the antenna (Hashimoto, paragraph 0067) and achieving a planar antenna with high efficiency (Hashimoto, paragraph 0066).



    PNG
    media_image2.png
    486
    679
    media_image2.png
    Greyscale



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhinong as applied to claim 3 above, and further in view of Day, (US 5,448,250), hereinafter Day.

 	Regarding claim 10 Zhinong does not disclose the antenna device of claim 1, further comprising one or more coating layers overlying the conductive patch antenna element, underlying the ground plane, or both.
 	Day discloses one or more coating layers overlying the conductive patch antenna element (Day, column 7, lines 29-39).
.

Claims 11 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong as applied to claim 1, 12, and 20 – respectively - above, and further in view of Sego, (US 2010/0177011), hereinafter Sego.

 	Regarding claim 11 Zhinong further discloses the antenna device of claim 1, the conductive feed line (Fig. 2, at 18), the one or more first dielectric layers (Fig. 2, at 14), the ground plane (Fig. 2, at 18), and the spacer structure (Fig. 2, at 22).
 	Zhinong does not disclose wherein materials of the conductive patch antenna element are pliable to conform to a curved surface.
Sego discloses wherein materials of the conductive patch antenna element are pliable to conform to a curved surface (e.g., Fig. 1A, at 100; paragraph 0009).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Sego regarding antennas that conform to a curvilinear surface in order to have a phased array antenna that conforms to a curvilinear surface that is thin, lightweight and flexible (Sego, paragraph 0008) and also reducing negative drag on the platform (Sego, paragraph 0006).


Sego discloses attaching the ground plane or a coating underlying the ground plane to a contoured surface of a structure (e.g., Fig. 1A, at 100; paragraph 0009).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Sego regarding antennas that conform to a curvilinear surface in order to have a phased array antenna that conforms to a curvilinear surface that is thin, lightweight and flexible (Sego, paragraph 0008) and also reducing negative drag on the platform (Sego, paragraph 0006).

 	Regarding claim 19 Zhinong does not disclose the method of claim 18, wherein the structure is a portion of an aircraft.
Sego discloses wherein the structure is a portion of an aircraft (e.g., Fig. 1A, at 100; paragraph 0052; see also paragraph 0005 “aircrafts”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Sego regarding antennas used with aircraft (Sego, paragraph 0005) that conform to a curvilinear surface in order to have a phased array antenna that conforms to a curvilinear surface that is thin, lightweight and flexible (Sego, paragraph 0008) and also reducing negative drag on the platform (Sego, paragraph 0006).

 	Regarding claim 20 Zhinong discloses 20 a system comprising:  a conductive patch antenna element (Fig. 3, at 40) disposed on a surface of a circuit board (paragraph 0035 “PCB”); a conductive feed line (Fig. 3, at 24) embedded within the circuit board; a ground plane (Fig. 3, at 18); a spacer see paragraph 0038 “In one embodiment in which the first and second substrates 14, 16 are part of a multilayer PCB, the antenna cavity 36 is also a physical cavity in the multilayer PCB formed by removing part of the multilayer PCB”).
 	Zhinong does not explicitly disclose all of a structure defining a surface; communication equipment at least partially within the structure; and an antenna device physically coupled to the surface of the structure and electrically coupled to the communication equipment.
	Sego discloses a structure (Fig. 1A, at 101; paragraph 0022) defining a surface (Fig. 1A, at 101A); communication equipment at least partially within the structure (e.g., paragraphs 0020 and 0024); and an antenna device physically coupled to the surface of the structure (Fig. 1A, at 100) and electrically coupled to the communication equipment (e.g., paragraphs 0020 and 0024).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Sego regarding structures used with antennas in order to have a phased array antenna that conforms to a curvilinear surface, is thin, lightweight and flexible (Sego, paragraph 0007).

 	Regarding claim 21 Zhinong does not disclose the system of claim 20, wherein the structure comprises an aircraft, a spacecraft, a watercraft, or a land vehicle.
 Sego discloses wherein the structure comprises an aircraft, a spacecraft, a watercraft, or a land vehicle (e.g., Fig. 1A, at 100; paragraph 0052; see also paragraph 0005 “aircrafts”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Sego regarding antennas used with aircraft (Sego, paragraph 0005) that conform to a curvilinear surface in .

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhinong as applied to claims 12 above, and further in view of Chang (US 2019/0115645), hereinafter Chang.

 	Regarding claim 14 Zhinong does not disclose the method of claim 12, wherein the conductive patch antenna element is formed by adding a conductive material to a surface of the first dielectric layer to define a slotted circular member.
	Iwasaki discloses a slotted circular member (Fig. 5, at 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Iwasaki regarding slotted circular metal members for antennas in order to provide a microstrip antenna which is simple, small, and light (Iwasaki, column 3, lines 22-25).
 	Zhinong as modified does not explicitly disclose wherein the conductive patch antenna element is formed by adding a conductive material to a surface of the first dielectric layer.
 	Chang discloses wherein the conductive patch antenna element is formed by adding a conductive material to a surface of the first dielectric layer (paragraph 0019 “one or more metals or other conductive materials can be printed or otherwise deposited on a substrate or other structure and then etched (if necessary) to form a conductive patch”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Zhinong in accordance with the teaching of Iwasaki regarding slotted circular metal members for antennas and in further accordance with the teachings of 

Conclusion
  
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID E LOTTER/Examiner, Art Unit 2845